UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                               No. 16-1953



In re:    YAHYA MUQUIT, a/k/a Yahya Muqit; DAVID DUREN;
ANTHONY COOK; LAWRENCE CRAWFORD, a/k/a Jonah Gabriel, a/k/a
Jahjah T. Tishbite,


                Petitioners.




On Petition for Writ of Mandamus.         (8:14-cv-03555-RBH; 0:16-cv-
00992-TMC-PJG)


Submitted:   November 22, 2016               Decided:    November 29, 2016


Before DIAZ and    THACKER,     Circuit   Judges,       and   DAVIS,   Senior
Circuit Judge.


Petition denied by unpublished per curiam opinion.


Yahya Muquit, David    Duren,     Anthony     Cook,     Lawrence   Crawford,
Petitioners Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

       Petitioners        seek         several       forms    of     mandamus       relief,

including     a    writ    of    mandamus        against     United      States    District

Court    Judge     R.   Bryan        Harwell.        Petitioners         have   also     filed

motions to supplement their mandamus petition and for ruling of

law and recusal, as well as applications to proceed in forma

pauperis.

       Mandamus relief is a drastic remedy and should be used only

in extraordinary circumstances.                     Kerr v. U.S. Dist. Court, 426

U.S. 394, 402 (1976); United States v. Moussaoui, 333 F.3d 509,

516-17 (4th Cir. 2003).                 Further, mandamus relief is available

only when the petitioner has a clear right to the relief sought.

In re First Fed. Sav. & Loan Ass’n, 860 F.2d 135, 138 (4th Cir.

1988).

       We   have    reviewed         Petitioners’        filings    and    conclude       that

Petitioners         have         not         established          that      extraordinary

circumstances exist warranting mandamus relief.                            To the extent

Petitioners        challenge         the     district    court’s     rulings      in     their

respective district court actions, mandamus may not be used as a

substitute for appeal.                 In re Lockheed Martin Corp., 503 F.3d

351, 353 (4th Cir. 2007).                     And to the extent Petitioners ask

that    Judge     Harwell       be    ordered       to   recuse    himself      from     their

respective        district           court     actions,      Petitioners          have     not



                                                2
established extra-judicial bias.        See In re Beard, 811 F.2d 818,

826-27 (4th Cir. 1987).

     Accordingly, although we grant Petitioners’ applications to

proceed in forma pauperis and their motion to supplement their

mandamus petition, we deny the motion for ruling of law and

recusal,   and   deny   mandamus   relief.    We   dispense   with   oral

argument because the facts and legal contentions are adequately

presented in the materials before this court and argument would

not aid the decisional process.




                                                       PETITION DENIED




                                    3